DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status and Minor Claim Objection
Claims 1-20 are currently being examined.
With respect to Claim 11, the phrase “non-magenetic” requires correction to read “non-magnetic”.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lindbo et al (US Patent Application Publication No. 2018/0319590).
With respect to independent Claim 13, Lindbo et al discloses the limitations of independent claim 13 as follows:
A mobile, manipulator robot for picking inventory items from a container having a height, the container being stored underneath a grid including a first set of rails extending in a first direction and a second set of rails extending in a second direction perpendicular to the first set of rails, (See Pars. 0012, 0020, 0049; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot, robot body) the robot comprising:	   
a body including an interface configured to send processor readable data to a remote processor and receive processor executable instructions from the remote processor;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), 130(body), "centralised control utility"(interface, remote processor--not shown), "on-board processing means"(on-board processor--not shown)
a wheel assembly including a plurality of wheels coupled to the body and an actuator configured to move the body along the first and second set of rails;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), 130(body), 34,36(wheels, wheel assembly), "drive mechanism"(actuator--not shown
an imaging sensor to capture images of the inventory items; and	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "on-board cameras"(imaging sensor, camera--not shown)
a picking arm connected to the body and selectively coupleable to a gripping tool to pick inventory items from the container,	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered), grippers or hands"(gripping tool)
the picking arm being moveable such that the gripping tool has a stroke in a vertical direction that is at least two times the height of the container.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered); the picking arm is moveable such that the "grippers or hands"(gripping tool) have a stroke in a vertical direction that is at least two times the height of the container, the entire container being located below the picking arm.

With respect to Claim 14, which depends from independent claim 13, Lindbo et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.   With respect to Claim 14, Lindbo et al discloses as follows:
The robot of claim 13, wherein the gripping tool is pneumatically actuated and formed of a compliant material.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals "robotic arm"(picking arm--not numbered), "suction cups"(compliant material)

With respect to Claim 15, which depends from independent claim 13, Lindbo et al teaches all of the limitations of Claim 13, which are incorporated herein by reference.  With respect to Claim 15, Lindbo et al discloses:
The robot of claim 13, wherein the stroke of the gripping tool in the vertical direction is at least three times the height of the container. 	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered) the picking arm is moveable such that the "grippers or hands"(gripping tool) has a stroke in a vertical direction that is at least three times the height of the container, the container having a height of less than one-third of the stroke of the gripping tool, the entire container being located below the gripping tool.

With respect to Claim 20, which depends from independent claim 13, Lindbo et al teaches all of the limitations of Claim 13 which are incorporated herein by reference.  With respect to Claim 20, Lindbo et al discloses:
The robot of claim 13, wherein the gripping tool comprises at least one of a suction cup, a foam vacuum gripper, a universal jamming gripper, or a plurality of pneumatically actuated fingers.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals "robotic arm"(picking arm--not numbered), "suction cups"(gripping tool)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al (US Patent Application Publication No. 2018/0319590) in view of Yap et al (US Patent Application Publication No. 2020/0017317).
With respect to independent Claim 1, Lindbo et al discloses the limitations of independent claim 1 as follows:
A mobile, manipulator robot for picking inventory items from a container stored within a storage structure having rails,  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 10(container), 22(rails), 28(inventory item), 50(manipulator robot, robot body), 130(body) the robot comprising:
a body including an interface configured to send processor readable data to a remote processor and receive processor executable instructions from the remote processor;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), 130(body), "centralised control utility"(interface, remote processor--not shown), "on-board processing means"(on-board processor--not shown)
a wheel assembly coupled to the body, the wheel assembly including a plurality of wheels and an actuator to move the body along the rails of the storage structure;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), 130(body), 34,36(wheels, wheel assembly), "drive mechanism"(actuator--not shown
an imaging sensor to capture images of the inventory items;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "on-board cameras"(imaging sensor, camera--not shown)
a first tool positionable within the first retainer;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals "robotic arm"(picking arm--not numbered), "suction cups"(first tool)
a second tool positionable within the second retainer;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals "robotic arm"(picking arm--not numbered), "gripper"(second tool)
a picking arm connected to the body;	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 22(rails), 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered)
an onboard processor in communication with at least one of the wheel assembly, the imaging sensor or the picking arm,	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered), 34,36(wheels, lwheel assembly), "on-board cameras"(imaging sensor, camera--not shown), "on-board processing means"(on-board processor--not shown)
wherein the picking arm is configured to interchangeably couple to the first tool and the second tool upon receiving instructions from one of the remote processor or the onboard processor.  	(See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered),"centralised control utility"(interface, remote processor--not shown), "on-board processing means"(on-board processor--not shown), "suction cups"(first tool), "gripper"(second tool)
Lindbo et al, however, does not disclose the limitations related to the robot having a tool holder to hold the various tools used in the picking operation.   With respect to those limitations, Yap et al teaches the following:
a tool holder coupled to the body, the tool holder having a first retainer and a second retainer; (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)
a first tool positionable within the first retainer; (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), "small tool"(first tool)
a second tool positionable within the second retainer; (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1944(second retainer), "large tool"(second tool)
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al with the teachings of Yap et al to have a robot with a tool holder with retainers to hold the various tools used in the picking operation in order to reduce the time required to change the gripping tools and thereby improve the overall efficiency of the robotic picking operation  A person with skill in the art would be motivated to incorporate the teachings of Yap et al because they are a known work in the same field of endeavor (ie, having a robot with a tool holder with retainers for holding various tools) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

With respect to Claim 2, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 2, Lindbo et al disclose as follows:
The robot of claim 1, wherein the first tool has a different size, configuration, or material than the second tool.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals 50(manipulator robot, robot body), "robotic arm"(picking arm--not numbered),"centralised control utility"(interface, remote processor--not shown), "on-board processing means"(on-board processor--not shown),  "suction cups"(first tool), "gripper"(second tool)

With respect to Claim 3, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 3, Yap et al discloses:
The robot of claim 1, wherein the picking arm comprises a positioning arm having a first pneumatic line and a second pneumatic line isolated from the first pneumatic line.  (See Pars. 0284, 0293; Figs. 6D, 6E; Ref. Numeral 624(positioning arm)
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have a first pneumatic line and a second pneumatic line that is isolated from the first pneumatic line so that the pneumatic lines can deliver fluids to separate tools.

With respect to Claim 4, which ultimately depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 4, Lindbo et al discloses:
The robot of claim 3, wherein the first tool comprises a single pneumatic gripping element.  (See Pars. 0012, 0050, 0051, 0061, 0065, 0069, 0072; Figs. 5, 6a, 6b, 7; Ref. Numerals "robotic arm"(picking arm--not numbered), "suction cups"(first tool)	

With respect to Claim 5, which ultimately depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 and Claim 4 which are incorporated herein by reference.   With respect to Claim 5, Yap et al discloses:
The robot of claim 4, wherein when the first tool is coupled to the positioning arm, the first and second pneumatic lines are in communication with the single pneumatic gripping element. (See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm), 804(first pneumatic gripping element). 808(second pneumatic gripping element), "suction generators"(venturi pumps--not shown)  	
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have a first and a second pneumatic line be in communication a single gripping element so that the pneumatic lines can deliver different fluids to the tool as required.

With respect to Claim 6, which ultimately depends from independent Claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 6, Lindbo et al discloses:
The robot of claim 3, wherein the second tool comprises a pneumatic gripping tool having a first pneumatic gripping element and a second pneumatic gripping element.  (See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm), 804(first pneumatic gripping element). 808(second pneumatic gripping element), "suction generators"(venturi pumps--not shown)
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have the second tool comprise a pneumatic gripping tool having a first pneumatic gripping element and a second pneumatic gripping element in order to successfully pick an item from the container with characteristics requiring two pneumatic gripping elements.

With respect to Claim 7, which ultimately depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 and Claim 6 which are incorporated herein by reference.   With respect to Claim 7, Yap et al discloses:
The robot of claim 6, wherein when the second tool is coupled to the positioning arm,	(See Pars. 0284, 0293; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm)
the first pneumatic line is in communication with the first pneumatic gripping element and isolated from the second pneumatic gripping element, (See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm), 804(first pneumatic gripping element). 808(second pneumatic gripping element) and
the second pneumatic line is in communication with the second pneumatic gripping element and isolated from the first pneumatic gripping element.  (See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm), 804(first pneumatic gripping element). 808(second pneumatic gripping element)	
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have the first and a second pneumatic lines be isolated from each other and be in communication with their respective gripping elements so that the pneumatic lines can deliver fluids at different conditions to the respective gripping elements as required.

With respect to Claim 8, which ultimately depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 and Claim 3 which are incorporated herein by reference.   With respect to Claim 8, Yap et al disclose as follows:
The robot of claim 3, further comprising a first venturi pump in communication with the first pneumatic line and a second venturi pump in communication with the second pneumatic line.  	(See Pars. 0284, 0293, 0297, 0299; Figs. 6D, 6E, 7-9; Ref. Numeral 624(positioning arm), 804(first pneumatic gripping element). 808(second pneumatic gripping element), "suction generators"(venturi pumps--not shown)  	
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have a first and a second venturi pump so that the pneumatic lines can receive fluids from their respective venturi pumps at different conditions at their respective gripping elements as required.

With respect to Claim 9, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 9, Yap et al discloses:
The robot of claim 1, wherein the tool holder comprises at least one of a magnetic material or a compliant material for securing the first tool within the first retainer and the second tool within the second retainer.  (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have the tool holder comprises at least one of a magnetic material or a compliant material for securing the first tool within the first retainer and the second tool within the second retainer so that the robot can easily change out a gripping tool with another tool held in the tool holder retainer.

With respect to Claim 10, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 10, Yap et al disclose as follows:
The robot of claim 1, wherein the picking arm comprises a magnet for detachably coupling the first tool and the second tool to the picking arm.  (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)	
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have the picking arm comprise a magnet for detachably coupling the first tool and the second tool to the picking arm so that the robot can easily change out a gripping tool with another tool held in the tool holder retainer.

With respect to Claim 11, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 11, Yap et al discloses:
The robot of claim 1, wherein the picking arm is selectively and detachably coupleable to the first and second tools via a non-magenetic, push/pull connection or a twist-locked connection.  (See Pars. 0363-0380; Figs. 19E-19I; Ref. Numerals 1926(tool), 1940(tool holder), 1942(first retainer), 1944(second retainer)	
A person with skill in the art would be motivated to incorporate the teachings of Yap et al to have the picking arm be selectively and detachably coupleable to the first and second tools via a non-magnetic, push/pull connection or a twist-locked connection so that the robot can easily change out a gripping tool with another tool held in the tool holder retainer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lindbo et al and Yap et al as applied to the claims set forth above, and in further view of Inoue et al (US Patent Application Publication No. 2008/0229861).
With respect to Claim 12, which depends from independent claim 1, Lindbo et al and Yap et al together teach all of the limitations of Claim 1 which are incorporated herein by reference.   With respect to Claim 12, Inoue et al discloses:
The robot of claim 1, further comprising a coupler mateable to a port to receive a fluid supply from a supply line.  (See Pars. 0057-0059; Fig. 11; Ref. Numerals 10(robot), 28(tool), 38(coupler), 46(port), 94(supply line)	
It would have been obvious before the effective filing date of the claimed invention, to a person having ordinary skill in the art to which the claimed invention pertains, to modify Lindbo et al  and Yap et al with the teachings of Inoue et al to have a coupler mateable to a port to receive a fluid supply from a supply line in order to make it easier to connect and disconnect fluid supply lines from a source and reduce the system downtime when connecting or disconnecting the lines.  A person with skill in the art would be motivated to incorporate the teachings of Inoue et al because they are a known work in the same field of endeavor (ie, having a coupler and a port for connecting and disconnecting supply lines from a fluid supply source) which would prompt its use in the same field of application based on improvements to a system that are predictable and would be recognized by one of ordinary skill in the art.

Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The claims contain allowable subject matter based on a first extension coupled to the base member and translatable along a first linear pathway, with the first linear pathway having a vertical component and defining a first maximum vertical distance.  The allowable subject matter was neither found, nor taught or fairly suggested, in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS RANDAZZO whose telephone number is (313)446-4903.  The examiner can normally be reached between 9:00am and 4:00pm ET Monday through Thursday and 9:00am and 11:00am ET on Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                       October 13, 2022